Case: 2:17-cv-00584-ALM-EPD Doc #: 85 Filed: 06/16/20 Page: 1 of 4 PAGEID #: 841




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


RODNEY HAYSLIP, as Administrator                      :
of the Estate of MARIA D. HAYSLIP,                    :
                                                      :
                      Plaintiff,                      :
                                                      : Case No.: 2:17-cv-584
v.                                                    :
                                                      : CHIEF JUDGE ALGENON L. MARBLEY
                                                      :
GENUINE PARTS COMPANY d/b/a                           : Chief Magistrate Judge Elizabeth P. Deavers
NAPA and/or RMDS, et al.,                             :
                                                      :
                      Defendants.                     :

                                      OPINION & ORDER

       This matter is before the Court on Defendant Genuine Parts Company’s (“GPC”) Motion

to Include Documents as Part of District Court Record (“Motion to Include”) (Doc. 81). Defendant

TransForce, Inc. (“TransForce”) responded in opposition (Doc. 82), and GPC replied in support

(Doc. 83). Accordingly, GPC’s Motion to Include is fully briefed and ripe for disposition. For

the following reasons, GPC’s Motion is DENIED.

                                       I. BACKGROUND

       This action was originally filed as the result of a fatal automobile accident in which Plaintiff

alleged both GPC and TransForce were liable in some capacity. Plaintiff eventually settled all of

his claims against Defendants but not before GPC and TransForce each filed cross-claims against

one another for indemnification, contribution, and/or subrogation. (See Doc. 7, GPC Cross-Claim;

Doc. 38, TransForce Cross-Claim). GPC and TransForce briefed their claims against one another

at the summary judgment stage of the proceedings and, on November 6, 2019, this Court rendered

its Opinion and Order on the issue. (Doc. 74, Summ. J. Op. and Ord.). Ultimately, this Court
Case: 2:17-cv-00584-ALM-EPD Doc #: 85 Filed: 06/16/20 Page: 2 of 4 PAGEID #: 842




determined that TransForce was entitled to indemnification from GPC and “[s]hould TransForce

choose to pursue indemnification, it should transfer and submit a claim to GPC in accordance with

the Driver Services Agreement within 14 days of this order.” (Id. at 25).

       TransForce did not submit a claim for indemnification to GPC within 14 days of this

Court’s November 6, 2019 Opinion and Order. On December 6, 2019, GPC filed a timely appeal

of this Court’s November 6, 2019 Opinion and Order to the Sixth Circuit Court of Appeals. (See.

Doc. 76). On December 30, 2019, GPC filed a Notice of Non-Submission of Claim for Costs

(Doc. 78). Later that day, counsel for TransForce sent a demand for costs to GPC (see Doc. 81-1)

and also filed a Notice of Submission of Claim for Costs (Doc. 80). TransForce’s demand for

costs totaled $196,392.86, of which $125,000 was attributable to TransForce’s voluntary payment

to Plaintiff to settle his claims and an additional $71,392.82 in attorneys’ fees. (Doc. 81-1, Ex. A,

Demand Letter at 1). The demand for attorneys’ fees was not supported by a line-item description

of the work performed or costs incurred by TransForce’s counsel. On December 31, 2019, counsel

for GPC sent a letter to TransForce’s counsel stating their position that TransForce waived its right

to indemnification by failing to make its demand within 14 days of the Court’s November 6, 2019

Opinion and Order, and also, the demand was substantively deficient. (See Doc 81-1, Ex. B, GPC

Resp. Letter at 1). GPC has raised both issues in its appeal to the Sixth Circuit.

       GPC now moves this Court to include in the District Court record the December 2019

correspondence between counsel for the respective parties. (Doc. 81-1, Exs. A and B).

                                          II. ANALYSIS

       GPC seeks to have this Court include the correspondence in the record on appeal because

it argues it is important for the Sixth Circuit to have access to said documents in order to adequately

address all of the issues raised in its appeal. (Doc. 81, Mot. to Incl. at 3). TransForce generally



                                                  2
Case: 2:17-cv-00584-ALM-EPD Doc #: 85 Filed: 06/16/20 Page: 3 of 4 PAGEID #: 843




counters that the correspondence took place nearly two months after this Court’s November 6,

2019 Opinion and Order and was not considered by this Court at any stage of the proceedings. As

such, TransForce argues that including these documents in the record on appeal would introduce

“new evidence” irrelevant to GPC’s appeal and would “bypass the fact-finding process of this

Court to obtain a ruling on an issue this Court has not decided.” (Doc. 82, Resp. at 2).

       Under Federal Rule of Appellate Procedure 10(a), the “following items constitute the

record on appeal: (1) the original papers and exhibits filed in the district court; (2) the transcripts

of proceedings, if any; and (3) a certified copy of the docket entries prepared by the district clerk.”

Under limited circumstances, the Federal Rule of Appellate Procedure 10(e) permits correction or

modification of the record on appeal:

       (1) If any difference arises about whether the record truly discloses what occurred
           in the district court, the difference must be submitted to and settled by that court
           and the record conformed accordingly.

       (2) If anything material to either party is omitted from or misstated in the record by
           error or accident, the omission or misstatement may be corrected and a
           supplemental record may be certified and forwarded:

               (A) on stipulation of the parties;
               (B) by the district court before or after the record has been forwarded; or
               (C) by the court of appeals.

       (3) All other questions as to the form and content of the record must be presented
           to the court of appeals.

       While Rule 10(e) allows corrections or modifications to the record under the circumstances

outlined above, it “‘cannot save [a party] where the district court never in any fashion considered

the evidence sought . . . to be relied upon . . .’” Lester v. Wow Car Co., Ltd., No. 2:11-CV-00850,

2016 WL 8794535, at *2 (S.D. Ohio Jan. 4, 2016) (Sargus, C.J.), aff’d, 675 F. App’x 588

(6th Cir. 2017) (quoting McDowell v. Dynamics Corp. of Am., 850 F.2d 692 (6th Cir. 1988)). In

Lester, the Court concluded that it “never considered the [filings sought to be added to the record],

                                                  3
Case: 2:17-cv-00584-ALM-EPD Doc #: 85 Filed: 06/16/20 Page: 4 of 4 PAGEID #: 844




thus the Sixth Circuit could not consider it on appeal.” Id. The same is true here; to include GPC’s

proposed exhibits in the record would run contrary to Rule 10(e)’s purpose, which is “to allow the

district court to correct omissions from or misstatements in the record for appeal, not to introduce

new evidence in the court of appeals.” S & E Shipping Corp. v. Chesapeake & O. Ry. Co., 678 F.2d

636, 641 (6th Cir. 1982); see also, Inland Bulk Transfer Co. v. Cummins Engine Co., 332 F.3d

1007, 1012 (6th Cir. 2003) (“In general, the appellate court should have before it the record and

facts considered by the District Court.”) (quoting United States v. Barrow, 118 F.3d 482, 487 (6th

Cir.1997)).

       In the instant matter, the Court has not considered, for any purpose, the December 2019

correspondence between counsel for the parties. These communications occurred almost two

months after final judgment was entered and almost one month after GPC filed its timely Notice

of Appeal. For these reasons, the Court will not include the subject correspondence in the record

for appeal.

                                      III. CONCLUSION

       For the reasons stated herein, the Court DENIES Defendant Genuine Parts Company’s

Motion to Include Documents as Part of District Court Record (Doc. 81).

       The Clerk shall REMOVE Doc. 81 from the Court’s pending motions list and this case

shall remain closed.

       IT IS SO ORDERED.



                                              __________________________________________
                                              ________________
                                                            _______________________
                                              ALGENON
                                              ALGENONON L.
                                                    NO    L MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE


DATED: June 16, 2020

                                                 4
